Exhibit 10.1

ANI PHARMACEUTICALS, INC. SIXTH AMENDED AND RESTATED 2008 INCENTIVE PLAN

(Amended on June 5, 2020)


1.Purpose of Plan.

The purpose of the ANI Pharmaceuticals, Inc. Sixth Amended and Restated 2008
Stock Incentive Plan (this “Plan”) is to advance the interests of ANI
Pharmaceuticals, Inc. (the “Company”) and its stockholders by enabling the
Company and its Subsidiaries to attract and retain qualified persons to perform
services for the Company and its Subsidiaries by providing an incentive to such
individuals through opportunities for equity participation in the Company, and
by rewarding such individuals who contribute to the achievement of the Company’s
economic objectives.


2.Definitions.

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

2.1“Board” means the Board of Directors of the Company.

2.2

“Broker Exercise Notice” means a written notice pursuant to which a Participant,
upon exercise of an Option, irrevocably instructs a broker or dealer to sell a
sufficient number of shares or loan a sufficient amount of money to pay all or a
portion of the exercise price of the Option and/or any related withholding tax
obligations and remit such sums to the Company and directs the Company to
deliver stock certificates to be issued upon such exercise directly to such
broker or dealer or their nominee.

2.3“Cause” means “cause” as defined in any employment or other agreement or
policy applicable to the Participant, or if no such agreement or policy exists,
will mean (i) dishonesty, fraud, misrepresentation, embezzlement or deliberate
injury or attempted injury, in each case related to the Company or any
Subsidiary, (ii) any unlawful or criminal activity of a serious nature, (iii)
any intentional and deliberate breach of a duty or duties that, individually or
in the aggregate, are material in relation to the Participant’s overall duties,
or (iv) any material breach of any employment, service, confidentiality,
non-compete or non-solicitation agreement entered into with the Company or any
Subsidiary.

2.4“Change in Control” means an event described in Section 14.1 of the Plan;
provided, however, if under an Incentive Award that is subject to Section 409A
of the Code, payment or settlement is triggered by a Change in Control, such
that such payment or settlement would subject the Incentive Award to taxation
under Section 409A of the Code, the term Change in Control will mean a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as such term is defined in
Section 409A of the Code.

2.5“Code” means the Internal Revenue Code of 1986, as amended (including, when
the context requires, all regulations, interpretations and rulings issued
thereunder).

2.6“Committee” means the group of individuals administering the Plan, as
provided in Section 3 of the Plan.

2.7“Common Stock” means the common stock of the Company, par value $0.0001 per
share, or the number and kind of shares of stock or other securities into which
such Common Stock may be changed in accordance with Section 4.3 of the Plan.

2.8“Disability” means the disability of the Participant such as would entitle
the Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Participant or,
if no such plan exists or is applicable to the Participant, the permanent and
total disability of the Participant within the meaning of Section 22(e)(3) of
the Code; provided, however, if distribution of an Incentive Award subject to
Section 409A of the Code is triggered by an Eligible Recipient’s Disability,
such term will mean that the Eligible Recipient is disabled as defined by
Section 409A of the Code and the regulations and rulings issued thereunder.



2.9“Effective Date” means June 5, 2020 or such later date as this Plan is
approved by the Company’s stockholders.

2.10“Eligible Recipients” means (a) for the purposes of granting Incentive Stock
Options, all employees (including, without limitation, officers and directors
who are also employees) of the Company or any Subsidiary and (b) for the
purposes of granting Non-Statutory Stock Options and other Incentive Awards, all
employees (including, without

--------------------------------------------------------------------------------

limitation, officers and directors who are also employees) of the Company or any
Subsidiary and any non-employee directors, consultants, advisors and independent
contractors of the Company or any Subsidiary. Notwithstanding the foregoing, an
Eligible Person shall also include any individual who is expected to become an
employee of the Company or any Subsidiary or a non-employee director,
consultant, advisor or independent contractor of the Company or any Subsidiary
within a reasonable period of time after the grant of an Incentive Award (other
than an Incentive Stock Option); provided that any Award granted to any such
individual shall be automatically terminated and cancelled without consideration
if the individual does not begin performing services for the Company or any
Subsidiary within twelve (12) months after the date such Incentive Award is
granted.

2.11“Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.12“Fair Market Value” means, with respect to the Common Stock, as of any date:
(i) the closing sale price of the Common Stock at the end of the regular trading
session, as reported by The NASDAQ Stock Market, The New York Stock Exchange,
The American Stock Exchange or any national exchange on which the Common Stock
is then listed or quoted (or, if no shares were traded on such date, as of the
next preceding date on which there was such a trade); or (ii) if the Common
Stock is not so listed, admitted to unlisted trading privileges, or reported on
any national exchange or, the closing sale price as of such date at the end of
the regular trading session, as reported by OTC Bulletin Board or the Pink
Sheets LLC, or other comparable service (or, if no shares were traded or quoted
on such date, as of the next preceding date on which there was such a trade or
quote); or (iii) if the Common Stock is not so listed or reported, such price as
the Committee determines in good faith, and consistent with the definition of
“fair market value” under Section 409A of the Code.

2.13“Incentive Award” means an Option, Stock Appreciation Right, Restricted
Stock Award, Stock Unit Award, Performance Award or Stock Bonus granted to an
Eligible Recipient pursuant to the Plan.

2.14“Incentive Stock Option” means a right to purchase shares of Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that
qualifies as an “incentive stock option” within the meaning of Section 422 of
the Code.

2.15“Non-Statutory Stock Option” means a right to purchase shares of Common
Stock granted to an Eligible Recipient pursuant to Section 6 of the Plan that
does not qualify as an Incentive Stock Option.

2.16“Option” means an Incentive Stock Option or a Non-Statutory Stock Option.

2.17“Participant” means an Eligible Recipient who receives one or more Incentive
Awards under the Plan.

2.18“Performance Award” means a right granted to an Eligible Recipient pursuant
to Section 10 of the Plan to receive an amount of cash, a number of shares of
Common Stock, or a combination of both, contingent upon achievement of specified
performance objectives during a specified period. A Performance Award is also
commonly referred to as a “performance unit.”

2.19“Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant or, with respect to any Incentive Award, that are to be
issued to the Participant upon the grant, exercise or vesting of such Incentive
Award.

2.20"Prior Plan Restatement" means any prior amendment and restatement of ANI
Pharmaceuticals, Inc. 2008 Stock Plan.

2.21“Restricted Stock Award” means an award of shares of Common Stock granted to
an Eligible Recipient pursuant to Section 8 of the Plan that are subject to
restrictions on transferability and/or a risk of forfeiture.

2.22“Retirement” means termination of employment or service at age 55 or older
and completion of at least ten years of

continuous service.

2.23“Securities Act” means the Securities Act of 1933, as amended.

2.24

“Stock Appreciation Right” means a right granted to an Eligible Recipient
pursuant to Section 7 of the Plan to receive a payment from the Company, in the
form of shares of Common Stock, cash or a combination of both, equal to the
difference between the Fair Market Value of one or more shares of Common Stock
and a specified exercise price of such shares.

2



--------------------------------------------------------------------------------

2.25

“Stock Bonus” means an award of shares of Common Stock granted to an Eligible
Recipient pursuant to Section 11 of the Plan.

2.26

“Stock Unit Award” means a right granted to an Eligible Recipient pursuant to
Section 9 of the Plan to receive the Fair Market Value of one or more shares of
Common Stock, payable in cash, shares of Common Stock, or a combination of both,
the payment, issuance, retention and/or vesting of which is subject to the
satisfaction of specified conditions, which may include achievement of specified
performance objectives. A Stock Unit Award when payable in shares of Common
Stock is also commonly referred to as a “restricted stock unit.”

2.27

“Subsidiary” means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant equity interest, as
determined by the Committee, provided the Company has a “controlling interest”
in the Subsidiary as defined in Treas. Reg. Sec. 1.409A-1(b)(5)(iii)(E)(1).

2.28

“Tax Date” means the date any withholding tax obligation arises under the Code
for a Participant with respect to an Incentive Award.

3.Plan Administration.

3.1

The Committee. The Plan will be administered by the Board or by a committee of
the Board. So long as the Company has a class of its equity securities
registered under Section 12 of the Exchange Act, any committee administering the
Plan will consist solely of two or more members of the Board who are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange Act
and who are “independent” as required by the listing standards of The NASDAQ
Stock Market (or other applicable exchange or market on which the Company’s
Common Stock may be traded or quoted). Such a committee, if established, will
act by majority approval of the members (but may also take action by the written
consent of all of the members of such committee), and a majority of the members
of such a committee will constitute a quorum. As used in the Plan, “Committee”
will refer to the Board or to such a committee, if established. To the extent
consistent with applicable corporate law of the Company’s jurisdiction of
incorporation, the Committee may delegate to any officers of the Company the
duties, power and authority of the Committee under the Plan pursuant to such
conditions or limitations as the Committee may establish; provided, however,
that only the Committee may exercise such duties, power and authority with
respect to Eligible Recipients who are subject to Section 16 of the Exchange
Act. The Committee may exercise its duties, power and authority under the Plan
in its sole and absolute discretion without the consent of any Participant or
other party, unless the Plan specifically provides otherwise. Each
determination, interpretation or other action made or taken by the Committee
pursuant to the provisions of the Plan will be final, conclusive and binding for
all purposes and on all persons, and no member of the Committee will be liable
for any action or determination made in good faith with respect to the Plan or
any Incentive Award granted under the Plan.

3.2Authority of the Committee.

(a)

In accordance with and subject to the provisions of the Plan, the Committee will
have the authority to determine all provisions of Incentive Awards as the
Committee may deem necessary or desirable and as consistent with the terms of
the Plan, including, without limitation, the following: (i) the Eligible
Recipients to be selected as Participants; (ii) the nature and extent of the
Incentive Awards to be made to each Participant (including the number of shares
of Common Stock to be subject to each Incentive Award, any exercise price, the
manner in which Incentive Awards will vest or become exercisable and whether
Incentive Awards will be granted in tandem with other Incentive Awards) and the
form of written agreement, if any, evidencing such Incentive Award; (iii) the
time or times when Incentive Awards will be granted; (iv) the duration of each
Incentive Award; and (v) the restrictions and other conditions to which the
payment or vesting of Incentive Awards may be subject. In addition, the
Committee will have the authority under the Plan in its sole discretion to pay
the economic value of any Incentive Award in the form of cash, Common Stock or
any combination of both.



(b)Subject to Section 3.2(d) of the Plan, the Committee will have the authority
under the Plan to amend or modify the terms of any outstanding Incentive Award
in any manner, including, without limitation, the authority to modify the number
of shares or other terms and conditions of an Incentive Award, extend the term
of an Incentive Award, accelerate the exercisability or vesting or otherwise
terminate any restrictions relating to an Incentive Award, accept the surrender
of any outstanding Incentive Award or, to the extent not previously exercised or
vested,

3



--------------------------------------------------------------------------------

authorize the grant of new Incentive Awards in substitution for surrendered
Incentive Awards; provided, however that (i) the amended or modified terms must
otherwise be permitted by the Plan as then in effect, and may not subject any
Participant to taxation under Section 409A of the Code and (ii) any Participant
adversely affected by such amended or modified terms must have consented to such
amendment or modification.

(c)In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other similar change in corporate structure or
shares; (ii) any purchase, acquisition, sale, disposition or write-down of a
significant amount of assets or a significant business; (iii) any change in
accounting principles or practices, tax laws or other such laws or provisions
affecting reported results; (iv) any uninsured catastrophic losses or
extraordinary non-recurring items as described in Financial Accounting Standards
Board Accounting Standards Codification 225, Income Statement or in management’s
discussion and analysis of financial performance appearing in the Company’s
annual report to stockholders for the applicable year; or (v) any other similar
change, in each case with respect to the Company or any other entity whose
performance is relevant to the grant or vesting of an Incentive Award, the
Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) may, without
the consent of any affected Participant, amend or modify the vesting criteria
(including any performance objectives) of any outstanding Incentive Award that
is based in whole or in part on the financial performance of the Company (or any
Subsidiary or division or other subunit thereof) or such other entity so as
equitably to reflect such event, with the desired result that the criteria for
evaluating such financial performance of the Company or such other entity will
be substantially the same (in the sole discretion of the Committee or the board
of directors of the surviving corporation) following such event as prior to such
event; provided, however, that the amended or modified terms are permitted by
the Plan as then in effect, including the limitations in Section 3.2(a) and
3.2(b).

(d)Notwithstanding any other provision of this Plan other than Section 4.3, the
Committee may not, without prior approval of the Company’s stockholders, seek to
effect any re-pricing of any previously granted, “underwater” Option or Stock
Appreciation Right by: (i) amending or modifying the terms of the Option or
Stock Appreciation Right to lower the exercise price; (ii) canceling the
underwater Option or Stock Appreciation Right in exchange for (A) cash; (B)
replacement Options or Stock Appreciation Rights having a lower exercise price;
or (C) other Incentive Awards; or (iii) repurchasing the underwater Options or
Stock Appreciation Rights and granting new Incentive Awards under this Plan. For
purposes of this Section 3.2(d), Options and Stock Appreciation Rights will be
deemed to be “underwater” at any time when the Fair Market Value of the Common
Stock is less than the exercise price of the Option or Stock Appreciation Right.

(e)In addition to the authority of the Committee under Section 3.2(b) of the
Plan and notwithstanding any other provision of the Plan, the Committee may, in
its sole discretion, amend the terms of the Plan or Incentive Awards with
respect to Participants resident outside of the United States or employed by a
non-U.S. Subsidiary in order to comply with local legal requirements, to
otherwise protect the Company’s or Subsidiary’s interests, or to meet objectives
of the Plan, and may, where appropriate, establish one or more sub-plans
(including the adoption of any required rules and regulations) for the purposes
of qualifying for preferred tax treatment under foreign tax laws. The Committee
shall have no authority, however, to take action pursuant to this Section 3.2(e)
of the Plan: (i) to reserve shares or grant Incentive Awards in excess of the
limitations provided in Section 4.1 of the Plan; (ii) to effect any re-pricing
in violation of Section 3.2(d) of the Plan; (iii) to grant Options or Stock
Appreciation Rights having an exercise price in violation of Section 6.2 or 7.2
of the Plan, as the case may be; or (iv) for which stockholder approval would
then be required pursuant to Section 422 of the Code or the rules of The NASDAQ
Stock Market (or other applicable exchange or market on which the Company’s
Common Stock may be traded or quoted). In addition, the Committee shall have no
authority to grant any Incentive Award on or after April 10, 2020 that vests or
becomes exercisable earlier than twelve months after such Incentive Award was
granted; provided, however, that this minimum vesting condition shall not apply
to (x) any Incentive Award that is outstanding on April 9, 2020, or (y)
Incentive Awards granted on or after April 10, 2020 with respect to which the
aggregate number of shares issuable pursuant to such Incentive Awards do not
exceed 5% of the aggregate number of shares of Common Stock reserved for
issuance under the Plan as of April 10, 2020 less the sum of the number of
shares of Common Stock issued under the Plan prior to April 10, 2020 and the
number of shares of Common Stock underlying Incentive Awards that were
outstanding as of April 10, 2020 (collectively, “Exempted Awards”).

4.Shares Available for Issuance.

4



--------------------------------------------------------------------------------

4.1Maximum Number of Shares Available; Certain Restrictions on Awards. Subject
to adjustment as provided in Section 4.3 of the Plan, the maximum number of
shares of Common Stock that will be available for issuance under the Plan will
be the sum of:



(a)3,000,000;

(b)the number of shares of Common Stock subject to Incentive Awards granted
under any Prior Plan Restatement that remain outstanding as of the Effective
Date but only to the extent that such outstanding Incentive Awards are
forfeited, expire or otherwise terminate without the issuance of such shares of
Common Stock; and

(c)the number of shares issued or Incentive Awards granted under the Plan in
connection with the settlement, assumption or substitution of outstanding awards
as a condition of the Company and/or any Subsidiary(ies) acquiring, merging or
consolidating with another entity.

The shares available for issuance under the Plan may, at the election of the
Committee, be either treasury shares or shares authorized but unissued, and, if
treasury shares are used, all references in the Plan to the issuance of shares
will, for corporate law purposes, be deemed to mean the transfer of shares from
treasury.

4.2Accounting for Incentive Awards. Shares of Common Stock that are issued under
the Plan or that are potentially issuable pursuant to outstanding Incentive
Awards will be applied to reduce the maximum number of shares of Common Stock
remaining available for issuance under the Plan. All shares so subtracted from
the amount available under the Plan with respect to an Incentive Award (other
than Incentive Awards granted pursuant to Section 4.1(c)) that lapses, expires,
is forfeited (including issued shares forfeited under a Restricted Stock Award)
or for any reason is terminated unexercised or unvested or is settled or paid in
cash or any form other than shares of Common Stock will automatically again
become available for issuance under the Plan; provided, however, that (i) any
shares which would have been issued upon any exercise of an Option but for the
fact that the exercise price was paid by a “net exercise” pursuant to Section
6.4(b) of the Plan or the tender or attestation as to ownership of Previously
Acquired Shares pursuant to Section 6.4(a) of the Plan will not again become
available for issuance under the Plan; (ii) the full number of shares of Common
Stock subject to a Stock Appreciation Right granted that are settled by the
issuance of shares of Common Stock will be counted against the shares authorized
for issuance under this Plan, regardless of the number of shares actually issued
upon settlement of such Stock Appreciation Right, and will not again become
available for issuance under the Plan; and (iii) shares withheld by the Company
to pay the exercise price of any Incentive Award or satisfy any tax withholding
obligation will not again become available for issuance under the Plan. Any
shares of Common Stock repurchased by the Company on the open market using the
proceeds from the exercise of an Incentive Award will not increase the number of
shares available for future grant of Incentive Awards. Subject to the foregoing,
any shares of Common Stock related to Incentive Awards under this Plan or under
any Prior Plan Restatement that terminate by expiration, forfeiture,
cancellation or otherwise without the issuance of shares of Common Stock, or are
settled in cash in lieu of shares, or are exchanged with the Committee’s
permission, prior to the issuance of shares, for Incentive Awards not involving
shares, will be available again for grant under this Plan.

4.3Adjustments to Shares and Incentive Awards. In the event that the Committee
determines that any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off) or any other similar corporate transaction or change in the corporate
structure or shares of the Company affects the Common Stock, such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be provided or made available under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (a) the number and kind of securities or other property
with respect to which Incentive Awards may be granted, (b) the number and kind
of securities or property subject to outstanding Incentive Awards, and (c) the
exercise price of outstanding Options and Stock Appreciation Rights or, if it
deems it appropriate, the Committee may make provision for a cash payment to the
holders of outstanding Incentive Awards. Notwithstanding the foregoing, no such
adjustment shall be authorized with respect to any Options or Stock Appreciation
Rights to the extent that such adjustment would cause the Option or Stock
Appreciation Rights (determined as if such Option or Stock Appreciation Right
was an Incentive Stock Option) to violate Section 424(a) of the Code or
otherwise subject any Participant to taxation under Section 409A of the Code;
and provided further that the number of Shares subject to any Award denominated
in Shares shall always be a whole number.


5.Participation.

5



--------------------------------------------------------------------------------

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.


6.Options.

6.1Grant. An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. The Committee may designate whether an Option is to be
considered an Incentive Stock Option or a Non-Statutory Stock Option. To the
extent that any Incentive Stock Option (or portion thereof) granted under the
Plan ceases for any reason to qualify as an “incentive stock option” for
purposes of Section 422 of the Code, such Incentive Stock Option (or portion
thereof) will continue to be outstanding for purposes of the Plan but will
thereafter be deemed to be a Non-Statutory Stock Option. Options may be granted
to an Eligible Recipient for services provided to a Subsidiary only if, with
respect to such Eligible Recipient, the underlying shares of Common Stock
constitute “service recipient stock” within the meaning of Treas. Reg. Section
1.409A-1(b)(5)(iii).

6.2Exercise Price. The per share price to be paid by a Participant upon exercise
of an Option will be determined by the Committee in its discretion at the time
of the Option grant, provided that such price will not be less than 100% of the
Fair Market Value of one share of Common Stock on the date of grant (or 110% of
the Fair Market Value of one share of Common Stock on the date of grant of an
Incentive Stock Option if, at the time the Incentive Stock Option is granted,
the Participant owns, directly or indirectly, more than 10% of the total
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation of the Company). Notwithstanding the foregoing, to the
extent that Options are granted under the Plan as a result of the Company’s
assumption or substitution of options issued by any acquired, merged or
consolidated entity, the exercise price for such Options shall be the price
determined by the Committee pursuant to the conversion terms applicable to the
transaction.

6.3Exercisability and Duration. An Option will become exercisable at such times
and in such installments and upon such terms and conditions as may be determined
by the Committee in its sole discretion at the time of grant (including without
limitation (i) the achievement of one or more specified performance objectives;
and/or that (ii) the Participant remain in the continuous employ or service of
the Company or a Subsidiary for a certain period); provided, however, that no
Option may be exercisable after ten (10) years from its date of grant (five
years from its date of grant in the case of an Incentive Stock Option if, at the
time the Incentive Stock Option is granted, the Participant owns, directly or
indirectly, more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary corporation of the Company).

6.4Payment of Exercise Price.


(a)The total purchase price of the shares to be purchased upon exercise of an
Option will be paid entirely in cash (including check, bank draft or money
order); provided, however, that the Committee, in its sole discretion and upon
terms and conditions established by the Committee, may allow such payments to be
made, in whole or in part, by (i) tender of a Broker Exercise Notice; (ii) by
tender, or attestation as to ownership, of Previously Acquired Shares that are
acceptable to the Committee; (iii) by a “net exercise” of the Option (as further
described in paragraph (b), below); or (iv) by a combination of such methods.
(b)In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value on the exercise date that
does not exceed the aggregate exercise price for the shares exercised under this
method. Shares of Common Stock will no longer be outstanding under an Option
(and will therefore not thereafter be exercisable) following the exercise of
such Option to the extent of (i) shares used to pay the exercise price of an
Option under the “net exercise,” (ii) shares actually delivered to the
Participant as a result of such exercise and (iii) any shares withheld for
purposes of tax withholding pursuant to Section 13.1 of the Plan.



6



--------------------------------------------------------------------------------

(c) Previously Acquired Shares tendered or covered by an attestation as payment
of an Option exercise price will be valued at their Fair Market Value on the
exercise date.

6.5Manner of Exercise. An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
in the agreement evidencing such Option, by delivery in person, by facsimile or
electronic transmission or through the mail of written notice of exercise to the
Company at its principal executive office in Baudette, Minnesota and by paying
in full the total exercise price for the shares of Common Stock to be purchased
in accordance with Section 6.4 of the Plan.


7.Stock Appreciation Rights.

7.1Grant. An Eligible Recipient may be granted one or more Stock Appreciation
Rights under the Plan, and such Stock

Appreciation Rights will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. The Committee will have the sole discretion to determine
the form in which payment of the economic value of Stock Appreciation Rights
will be made to a Participant (i.e., cash, shares of Common Stock or any
combination thereof) or to consent to or disapprove the election by a
Participant of the form of such payment. Stock Appreciation Rights may be
granted to an Eligible Recipient for services provided to a Subsidiary only if,
with respect to such Eligible Recipient, the underlying shares of Common Stock
constitute “service recipient stock” within the meaning of Treas. Reg. Section
1.409A-1(b)(5)(iii).

7.2Exercise Price. The exercise price of a Stock Appreciation Right will be
determined by the Committee, in its discretion, at the date of grant but may not
be less than 100% of the Fair Market Value of one share of Common Stock on the
date of grant. Notwithstanding the foregoing, to the extent that Stock
Appreciation Rights are granted under the Plan as a result of the Company’s
assumption or substitution of stock appreciation rights issued by any acquired,
merged or consolidated entity, the exercise price for such Stock Appreciation
Rights shall be the price determined by the Committee pursuant to the conversion
terms applicable to the transaction.

7.3Exercisability and Duration. A Stock Appreciation Right will become
exercisable at such time and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Stock Appreciation Right may be exercisable after ten (10) years from its
date of grant. A Stock Appreciation Right will be exercised by giving notice in
the same manner as for Options, as set forth in Section 6.5 of the Plan.

7.4Grants in Tandem with Options. Stock Appreciation Rights may be granted alone
or in addition to other Incentive Awards, or in tandem with an Option, at the
time of grant of the Option. A Stock Appreciation Right granted in tandem with
an Option shall cover the same number of shares of Common Stock as covered by
the Option (or such lesser number as the Committee may determine), shall be
exercisable at such time or times and only to the extent that the related Option
is exercisable, have the same term as the Option and shall have an exercise
price equal to the exercise price for the Option. Upon the exercise of a Stock
Appreciation Right granted in tandem with an Option, the Option shall be
canceled automatically to the extent of the number of shares covered by such
exercise; conversely, upon exercise of an Option having a related Stock
Appreciation Right, the Stock Appreciation Right shall be canceled automatically
to the extent of the number of shares covered by the Option exercise.


8.Restricted Stock Awards.

8.1Grant. An Eligible Recipient may be granted one or more Restricted Stock
Awards under the Plan, and such Restricted Stock Awards will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the vesting of such Restricted Stock Awards as it deems appropriate,
including, without limitation, (i) the achievement of one or more specified
performance objectives; and/or that (ii) the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain
period.

8.2Rights as a Stockholder; Transferability. Except as provided in Sections 8.1,
8.3, 8.4 and 15.3 of the Plan, a Participant will have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Restricted Stock Award under this Section 8 upon the
Participant becoming the holder of record of such shares as if such Participant
were a holder of record of shares of unrestricted Common Stock.

7



--------------------------------------------------------------------------------

8.3

Dividends and Distributions. Unless the Committee determines otherwise in its
sole discretion (either in the agreement evidencing the Restricted Stock Award
at the time of grant or at any time after the grant of the Restricted Stock
Award), any dividends or distributions paid with respect to shares of Common
Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same restrictions as the shares to which such dividends or
distributions relate. The Committee will determine in its sole discretion
whether any interest will be paid on such dividends or distributions.

8.4

Enforcement of Restrictions. To enforce the restrictions referred to in this
Section 8, the Committee may place a legend on the stock certificates referring
to such restrictions and may require the Participant, until the restrictions
have lapsed, to keep the stock certificates, together with duly endorsed stock
powers, in the custody of the Company or its transfer agent, or to maintain
evidence of stock ownership, together with duly endorsed stock powers, in a
certificate less book-entry stock account with the Company’s transfer agent.



9.Stock Unit Awards.

An Eligible Recipient may be granted one or more Stock Unit Awards under the
Plan, and such Stock Unit Awards will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of the Plan, to the payment,
issuance, retention and/or vesting of such Stock Unit Awards as it deems
appropriate, including, without limitation, (i) the achievement of one or more
specified performance objectives; and/or that (ii) the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain
period.



10.Performance Awards.

An Eligible Recipient may be granted one or more Performance Awards under the
Plan, and such Performance Awards will be subject to such terms and conditions,
if any, consistent with the other provisions of the Plan, as may be determined
by the Committee in its sole discretion, including, but not limited to, the
achievement of one or more specified performance objectives.



11.Stock Bonuses.

An Eligible Recipient may be granted one or more Stock Bonuses under the Plan,
and such Stock Bonuses will be subject to such terms and conditions, if any,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion, including, but not limited to, the achievement
of one or more specified performance objectives.



12.Effect of Termination of Employment or Other Service. The following
provisions shall apply upon termination of a Participant’s employment or other
service with the Company and all Subsidiaries, except to the extent that the
Committee provides otherwise in an agreement evidencing an Incentive Award at
the time of grant or determines pursuant to Section 12.3 of the Plan.

12.1

Termination Due to Death, Disability or Retirement. In the event a Participant’s
employment or other service with the Company and all Subsidiaries is terminated
by reason of death, Disability or Retirement:


(a)All outstanding Options and Stock Appreciation Rights then held by the
Participant will, to the extent exercisable as of such termination, remain
exercisable in full for a period of one year after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right).
Options and Stock Appreciation Rights not exercisable as of such termination
will be forfeited and terminate;
(b)All Restricted Stock Awards then held by the Participant that have not vested
as of such termination will be terminated and forfeited; and
(c)All outstanding but unpaid Stock Unit Awards, Performance Awards and Stock
Bonuses then held by the Participant will be terminated and forfeited.


8



--------------------------------------------------------------------------------

12.2Termination for Reasons Other than Death, Disability or Retirement. Subject
to Section 12.4 of the Plan, in the event a Participant’s employment or other
service is terminated with the Company and all Subsidiaries for any reason other
than death, Disability or Retirement, or a Participant is in the employ or
service of a Subsidiary and the Subsidiary ceases to be a Subsidiary of the
Company (unless the Participant continues in the employ or service of the
Company or another Subsidiary):


(a)All outstanding Options and Stock Appreciation Rights then held by the
Participant will, to the extent exercisable as of such termination, remain
exercisable in full for a period of three months after such termination (but in
no event after the expiration date of any such Option or Stock Appreciation
Right). Options and Stock Appreciation Rights not exercisable as of such
termination will be forfeited and terminate;
(b)All Restricted Stock Awards then held by the Participant that have not vested
as of such termination will be terminated and forfeited; and
(c)All outstanding but unpaid Stock Unit Awards, Performance Awards and Stock
Bonuses then held by the Participant will be terminated and forfeited.

12.3Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Section 12, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), except as provided in clause (ii),
below, cause Options or Stock Appreciation Rights (or any part thereof) then
held by such Participant to terminate, become or continue to become exercisable
and/or remain exercisable following such termination of employment or service,
and Restricted Stock Awards, Stock Unit Awards, Performance Awards or Stock
Bonuses then held by such Participant to terminate, vest or become free of
restrictions and conditions to payment, as the case may be, following such
termination of employment or service, in each case in the manner determined by
the Committee; provided, however, that any such action adversely affecting any
outstanding Incentive Award will not be effective without the consent of the
affected Participant (subject to the right of the Committee to take whatever
action it deems appropriate under Sections 3.2(c), 4.3 and 14 of the Plan).

12.4Effects of Actions Constituting Cause. Notwithstanding anything in the Plan
to the contrary, in the event that a Participant is determined by the Committee,
acting in its sole discretion, to have committed any action which would
constitute Cause as defined in Section 2.3 of the Plan, irrespective of whether
such action or the Committee’s determination occurs before or after termination
of such Participant’s employment with the Company or any Subsidiary, all rights
of the Participant under the Plan and any agreements evidencing an Incentive
Award then held by the Participant shall terminate and be forfeited without
notice of any kind. The Company may defer the exercise of any Option, the
vesting of any Restricted Stock Award or the payment of any Stock Unit Award,
Performance Award or Stock Bonus for a period of up to forty-five (45) days in
order for the Committee to make any determination as to the existence of Cause.

12.5Determination of Termination of Employment or Other Service.


(a)The change in a Participant’s status from that of an employee of the Company
or any Subsidiary to that of a non-employee consultant, director or advisor of
the Company or any Subsidiary will, for purposes of the Plan, be deemed to
result in a termination of such Participant’s employment with the Company and
its Subsidiaries, unless the Committee otherwise determines in its sole
discretion.
(b)The change in a Participant’s status from that of a non-employee consultant,
director or advisor of the Company or any Subsidiary to that of an employee of
the Company or any Subsidiary will not, for purposes of the Plan, be deemed to
result in a termination of such Participant’s service as a non-employee
consultant, director or advisor with the Company and its Subsidiaries, and such
Participant will thereafter be deemed to be an employee of the Company or its
Subsidiaries until such Participant’s employment is terminated, in which event
such Participant will be governed by the provisions of this Plan relating to
termination of employment or service (subject to paragraph (a), above).
(c)Unless the Committee otherwise determines in its sole discretion, a
Participant’s employment or other service will, for purposes of the Plan, be
deemed to have terminated on the date recorded on the personnel or other

9



--------------------------------------------------------------------------------

records of the Company or the Subsidiary for which the Participant provides
employment or other service, as determined by the Committee in its sole
discretion based upon such records.



(d)Notwithstanding the foregoing, if payment of an Incentive Award that is
subject to Section 409A of the Code is triggered by a termination of a
Participant’s employment or other service, such termination must also constitute
a “separation from service” within the meaning of Section 409A of the Code, and
any change in employment status that constitutes a “separation from service”
under Section 409A of the Code shall be treated as a termination of employment
or service, as the case may be.

12.6

Breach of Employment, Consulting, Confidentiality or Non-Compete Agreements.
Notwithstanding anything in the Plan to the contrary and in addition to the
rights of the Committee under Section 12.4 of the Plan, in the event that a
Participant materially breaches the terms of any employment, consulting,
confidentiality or non-compete agreement entered into with the Company or any
Subsidiary (including an employment, consulting, confidentiality or non-compete
agreement made in connection with the grant of an Incentive Award), whether such
breach occurs before or after termination of such Participant’s employment or
other service with the Company or any Subsidiary, the Committee in its sole
discretion may require the Participant to surrender shares of Common Stock
received, and to disgorge any profits (however defined by the Committee), made
or realized by the Participant in connection with any Incentive Awards or any
shares issued upon the exercise or vesting of any Incentive Awards.

13Payment of Withholding Taxes.

13.1

General Rules. The Company is entitled to (a) withhold and deduct from future
wages of the Participant (or from other amounts that may be due and owing to the
Participant from the Company or a Subsidiary), or make other arrangements for
the collection of, all legally required amounts necessary to satisfy any and all
federal, foreign, state and local withholding and employment-related tax
requirements attributable to an Incentive Award, including, without limitation,
the grant, exercise, vesting or settlement of, or payment of dividends with
respect to, an Incentive Award or a disqualifying disposition of stock received
upon exercise of an Incentive Stock Option; (b) withhold cash paid or payable or
shares of Common Stock from the shares issued or otherwise issuable to the
Participant in connection with an Incentive Award; or (c) require the
Participant promptly to remit the amount of such withholding to the Company
before taking any action, including issuing any shares of Common Stock, with
respect to an Incentive Award. Shares of Common Stock issued or otherwise
issuable to the Participant in connection with an Incentive Award that gives
rise to the tax withholding obligation that are withheld for purposes of
satisfying the Participant’s withholding or employment-related tax obligation,
will be valued at their Fair Market Value on the Tax Date. No withholding will
be effected under this Plan which exceeds the minimum statutory withholding
requirements.

13.2

Special Rules. The Committee may, in its sole discretion and upon terms and
conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 13.1 of the Plan by withholding shares of Common
Stock underlying an Incentive Award, by electing to tender, or by attestation as
to ownership of, Previously Acquired Shares, by delivery of a Broker Exercise
Notice or a combination of such methods. For purposes of satisfying a
Participant’s withholding or employment-related tax obligation, shares of Common
Stock withheld by the Company or Previously Acquired Shares tendered or covered
by an attestation will be valued at their Fair Market Value on the Tax Date.

14.Change in Control.

14.1 A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:


(a)the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company;
(b)the approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;

10



--------------------------------------------------------------------------------

(c)any person becomes after the effective date of the Plan the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of (A) 20% or more, but not 50% or more, of the combined voting
power of the Company’s outstanding securities ordinarily having the right to
vote at elections of directors, unless the transaction resulting in such
ownership has been approved in advance by the Continuity Directors, or (B) 50%
or more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Continuity Directors);



(d)a merger or consolidation to which the Company is a party if the stockholders
of the Company immediately prior to effective date of such merger or
consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (A) more
than 50%, but less than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuity Directors (as defined below), or (B) 50% or less of
the combined voting power of the surviving corporation’s then outstanding
securities ordinarily having the right to vote at elections of directors
(regardless of any approval by the Continuity Directors);
(e)the Continuity Directors cease for any reason to constitute at least a
majority of the Board; or
(f)any other change in control of the Company of a nature that would be required
to be reported pursuant to Section 13 or 15(d) of the Exchange Act, whether or
not the Company is then subject to such reporting requirements.

For purposes of this Section 14, “Continuity Directors” of the Company will mean
any individuals who are members of the Board on the Effective Date and any
individual who subsequently becomes a member of the Board whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the Continuity Directors (either by specific vote or by
approval of the Company’s proxy statement in which such individual is named as a
nominee for director without objection to such nomination).

14.2Acceleration of Vesting. Without limiting the authority of the Committee
under Sections 3.2 and 4.3 of the Plan, if a Change in Control of the Company is
to occur, then immediately prior to the occurrence of such Change in Control,
unless otherwise provided by the Committee in its sole discretion either in the
agreement evidencing an Incentive Award at the time of grant or at any time
after the grant of an Incentive Award: (a) all Options and Stock Appreciation
Rights will become immediately exercisable in full and will remain exercisable
in accordance with their terms; (b) all Restricted Stock Awards will become
immediately fully vested and non-forfeitable; and (c) any conditions to the
payment of Stock Unit Awards, Performance Awards and Stock Bonuses will lapse.

14.3Cash Payment.


(a)In the event of a merger or consolidation of the Company with or into another
corporation or a sale of substantially all of the stock of the Company (a
“Corporate Transaction”), each outstanding Incentive Award (including the
portion of the award that is not otherwise exercisable or non-forfeitable) shall
automatically lapse without the consent of any Participant, unless pursuant to
the terms of such Corporate Transaction the outstanding Incentive Award is
required or permitted to remain outstanding or is assumed by the surviving
company (or its parent company) or replaced with an equivalent Incentive Award
granted by the surviving company (or its parent company) in substitution for
such outstanding Incentive Award. If an Incentive Award lapses pursuant to the
preceding sentence, the Committee shall not exercise its authority under Section
14.2 to prevent the vesting of, or lapse of conditions to exercise or payment in
respect of, any outstanding Incentive Award and shall either (i) allow all
Participants to exercise such Options and Stock Appreciation Rights to the
extent vested and exercisable as of the consummation of such Corporate
Transaction (including any Incentive Award that vests immediately prior to or
upon consummation of such Corporate Transaction pursuant to Section 14.2 or the
terms of the agreement evidencing such Incentive Award) within a reasonable
period prior to the consummation of the Corporate Transaction and cancel any
outstanding Incentive Awards that remain unexercised or which are not otherwise
vested upon consummation of the Corporate Transaction, or (ii) cancel any or all
outstanding Incentive Awards in exchange for a payment (in cash, or in
securities or other property) in an amount equal to the amount that the
Participant would have received (net of the exercise price) with respect to such
vested Incentive Awards had such Options and Stock Appreciation Rights been
exercised and such other vested Incentive Awards settled immediately prior to
the consummation of the Corporate Transaction. Notwithstanding the foregoing, if
an Incentive Award

11



--------------------------------------------------------------------------------

lapses upon consummation of a Corporate Transaction and such award is not vested
and non-forfeitable or the exercise price with respect to any outstanding Option
or Stock Appreciation Right exceeds the Fair Market Value of the Common Stock
immediately prior to the consummation of the Corporation Transaction, such
Incentive Awards shall be cancelled without any payment to the Participant.
(b)Liquidation or Dissolution of the Company. In the event of the proposed
dissolution or liquidation of the Company, each Incentive Award will terminate
immediately upon consummation of such proposed action, unless otherwise provided
by the Committee. Any Incentive Awards that is not vested and non-forfeitable as
of the consummation of such proposed action and any Options or Stock
Appreciation Rights that remain unexercised upon consummation of such proposed
action shall be cancelled without any payment to the Participant.


(c) Special Provisions for Incentive Awards Subject to Section 409A of the Code.
Notwithstanding the foregoing provisions of this Section 14.3, if an Incentive
Award is subject to Section 409A of the Code, no payment of cash or other
property shall be made with respect to such Incentive Award until the earlier of
a Change in Control within the meaning of Section 409A of the Code or such time
as such Incentive Award would have otherwise settled in the absence of a
Corporate Transaction.

15.Rights of Eligible Recipients and Participants; Transferability.

15.1Employment or Service. Nothing in the Plan will interfere with or limit in
any way the right of the Company or any

Subsidiary to terminate the employment or service of any Eligible Recipient or
Participant at any time, nor confer upon any Eligible Recipient or Participant
any right to continue in the employ or service of the Company or any Subsidiary.

15.2Rights as a Stockholder; Dividends. As a holder of Incentive Awards (other
than Restricted Stock Awards), a Participant will have no rights as a
stockholder unless and until such Incentive Awards are exercised for, or paid in
the form of, shares of Common Stock and the Participant becomes the holder of
record of such shares. Except as otherwise provided in the Plan or otherwise
provided by the Committee, no adjustment will be made in the amount of cash
payable or in the number of shares of Common Stock issuable under Incentive
Awards denominated in or based on the value of shares of Common Stock as a
result of cash dividends or distributions paid to holders of Common Stock prior
to the payment of, or issuance of shares of Common Stock under, such Incentive
Awards.

15.3Restrictions on Transfer.


(a)Except pursuant to testamentary will or the laws of descent and distribution
or as otherwise expressly permitted by subsections (b) and (c) below, no right
or interest of any Participant in an Incentive Award prior to the exercise (in
the case of Options) or vesting or issuance (in the case of Restricted Stock
Awards and Performance Awards) of such Incentive Award will be assignable or
transferable, or subjected to any lien, during the lifetime of the Participant,
either voluntarily or involuntarily, directly or indirectly, by operation of law
or otherwise.
(b)A Participant will be entitled to designate a beneficiary to receive an
Incentive Award upon such Participant’s death, and in the event of such
Participant’s death, payment of any amounts due under the Plan will be made to,
and exercise of any Options or Stock Appreciation Rights (to the extent
permitted pursuant to Section 12 of the Plan) may be made by, such beneficiary.
If a deceased Participant has failed to designate a beneficiary, or if a
beneficiary designated by the Participant fails to survive the Participant,
payment of any amounts due under the Plan will be made to, and exercise of any
Options or Stock Appreciation Rights (to the extent permitted pursuant to
Section 12 of the Plan) may be made by, the Participant’s legal representatives,
heirs and legatees. If a deceased Participant has designated a beneficiary and
such beneficiary survives the Participant but dies before complete payment of
all amounts due under the Plan or exercise of all exercisable Options or Stock
Appreciation Rights, then such payments will be made to, and the exercise of
such Options or Stock Appreciation Rights may be made by, the legal
representatives, heirs and legatees of the beneficiary.
(c)Upon a Participant’s request, the Committee may, in its sole discretion,
permit a transfer of all or a portion of a Non-Statutory Stock Option, other
than for value, to such Participant’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, any person sharing such Participant’s household (other than a

12



--------------------------------------------------------------------------------

tenant or employee), a trust in which any of the foregoing have more than fifty
percent of the beneficial interests, a foundation in which any of the foregoing
(or the Participant) control the management of assets, and any other entity in
which these persons (or the Participant) own more than fifty percent of the
voting interests. Any permitted transferee will remain subject to all the terms
and conditions applicable to the Participant prior to the transfer. A permitted
transfer may be conditioned upon such requirements as the Committee may, in its
sole discretion, determine, including, but not limited to execution and/or
delivery of appropriate acknowledgements, opinion of counsel, or other documents
by the transferee.

15.4Non-Exclusivity of the Plan. Nothing contained in the Plan is intended to
modify or rescind any previously approved

compensation plans or programs of the Company or create any limitations on the
power or authority of the Board to adopt such additional or other compensation
arrangements as the Board may deem necessary or desirable.



16.Securities Law and Other Restrictions.

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.


17.Compliance with Section 409A.

It is intended that the Plan and all Incentive Awards hereunder be administered
in a manner that will comply with the requirements of Section 409A of the Code,
or the requirements of an exception to Section 409A of the Code. The Committee
is authorized to adopt rules or regulations deemed necessary or appropriate to
qualify for an exception from or to comply with the requirements of Section 409A
of the Code (including any transition or grandfather rules relating thereto).
Notwithstanding anything in this Section 17 to the contrary, with respect to any
Incentive Award subject to Section 409A of the Code, no amendment to or payment
under such Incentive Award will be made unless and only to the extent permitted
under Section 409A of the Code.


18.Plan Amendment, Modification and Termination.

The Board may suspend or terminate the Plan or any portion thereof at any time.
In addition to the authority of the Committee to amend the Plan under Section
3.2(e) of the Plan, the Board may amend the Plan from time to time in such
respects as the Board may deem advisable in order that Incentive Awards under
the Plan will conform to any change in applicable laws or regulations or in any
other respect the Board may deem to be in the best interests of the Company;
provided, however, that no such amendments to the Plan will be effective without
approval of the Company’s stockholders if: (i) stockholder approval of the
amendment is then required pursuant to Section 422 of the Code or the rules of
The NASDAQ Stock Market (or other applicable exchange or market on which the
Company’s Common Stock may be traded or quoted); or (ii) such amendment seeks to
increase the number of shares authorized for issuance hereunder (other than by
virtue of an adjustment under Section 4.3 of the Plan) or to modify Section
3.2(d) of the Plan. No termination, suspension or amendment of the Plan may
adversely affect any outstanding Incentive Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 3.2(c), 4.3 and 14 of the Plan.


19.Effective Date and Duration of the Plan.

The Plan will be effective as of the Effective Date and will terminate one day
prior to the tenth (10th) anniversary of the Effective Date, if not terminated
prior to such time by Board action. No Incentive Award will be granted after

13



--------------------------------------------------------------------------------

termination of the Plan. Incentive Awards outstanding upon termination of the
Plan may continue to be exercised, earned or become free of restrictions,
according to their terms.


20.Miscellaneous.

20.1

Dividend Equivalents. Any Participant selected by the Committee may be granted
dividend equivalents based on the dividends declared on shares of Common Stock
that are subject to any Incentive Award, to be credited as of dividend payment
dates, during the period between the date the Incentive Award is granted and the
date the Incentive Award is exercised, vests or expires, as determined by the
Committee. Such dividend equivalents will be converted to cash or additional
shares of Common Stock by such formula and at such time and subject to such
limitations as may be determined by the Committee. Notwithstanding the
foregoing, the Committee may not grant dividend equivalents based on the
dividends declared on shares of Common Stock that are subject to an Option or
Stock Appreciation Right and further, no dividend or dividend equivalents will
be paid out with respect to any unvested Incentive Awards.



20.2Fractional Shares. No fractional shares of Common Stock will be issued or
delivered under the Plan or any Award. The Committee will determine whether
cash, other Awards or other property will be issued or paid.

20.3Governing Law. Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which shall be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Delaware, notwithstanding the conflicts of laws principles of any
jurisdictions.

20.4Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.

20.5Construction. Wherever possible, each provision of the Plan and any
agreement evidencing an Incentive Award granted under the Plan will be
interpreted so that it is valid under the applicable law. If any provision of
the Plan or any agreement evidencing an Incentive Award granted under the Plan
is to any extent invalid under the applicable law, that provision will still be
effective to the extent it remains valid. The remainder of the Plan and the
Incentive Award agreement also will continue to be valid, and the entire Plan
and Incentive Award agreement will continue to be valid in other jurisdiction.

14



--------------------------------------------------------------------------------